UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4554


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BONNIE FRANCIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cr-00012-RWT-1)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


David I. Schoen, DAVID I. SCHOEN, ATTORNEY AT LAW, Montgomery,
Alabama, for Appellant. Christen Anne Sproule, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant      to   a   written          plea   agreement,    Bonnie    L.

Francis pled guilty to conspiracy to distribute and possess with

intent to distribute five or more kilograms of cocaine and 100

or more kilograms of marijuana.                 In the plea agreement, Francis

agreed to waive his right to appeal his conviction and sentence,

except to the extent that his sentence exceeds the Guidelines

range for offense level 28 if he meets the criteria set forth in

U.S.   Sentencing       Guidelines    Manual,         § 5C1.2(a)(1)-(5),      or   the

Guidelines range for offense level 30 if he does not.                              The

district court found that Francis did not meet the § 5C1.2(a)

criteria,     but       sentenced     him       to     a    term    of   78   months’

imprisonment, which represented the low end of the Guidelines

range for offense level 28.

             On appeal, Francis’ attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are    no   meritorious     grounds    for       appeal,      but   questioning    the

validity     of   the    guilty     plea    and      the    reasonableness    of   the

sentence.     Francis was informed of his right to file a pro se

supplemental brief, but has not done so.                       The Government has

moved to dismiss Francis’ appeal based on the appellate waiver

provision in his plea agreement.                We dismiss in part and affirm

in part.



                                            2
              We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                   United States v. Amaya-Portillo,

423   F.3d    427,      430    (4th   Cir.    2005)    (internal     quotation      marks

omitted); see United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (providing standard).                      Generally, if the district

court fully questions the defendant about the waiver during the

Fed. R. Crim. P. 11 plea colloquy, the waiver is valid and

enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).          We will enforce a valid waiver so long as “the

issue being appealed is within the scope of the waiver.”                         Blick,

408 F.3d at 168.

              Our review of the record leads us to conclude that

Francis’ waiver of appellate rights was knowing and intelligent.

Turning      to   the    scope    of    the       waiver,   we   conclude    that    the

sentencing issue raised in the Anders brief falls within the

scope of the appellate waiver provision.                     Francis was sentenced

to 78-months’ imprisonment, a sentence within the range in which

Francis      waived      his    right   to     appeal.       Thus,    we    grant    the

Government’s motion to dismiss Francis’ appeal of his sentence

and dismiss this portion of the appeal.



                                              3
               The waiver provision does not, however, preclude our

review    of    the     validity    of     Francis’     guilty      plea    pursuant    to

Anders.       We have reviewed the plea colloquy for plain error and

have found none.          See United States v. Martinez, 277 F.3d 517,

525   (4th      Cir.    2002)     (providing     standard);         see     also    United

States v. Olano, 507 U.S. 725, 732 (1993) (detailing plain error

standard).       Further, Francis waived any issues with respect to

suppression of evidence or speedy trial by entering his guilty

plea.     See Haring v. Prosise, 462 U.S. 306, 320 (1983) (“[A]

guilty plea results in the defendant’s loss of any meaningful

opportunity       he     might     otherwise     have    had     to    challenge       the

admissibility of evidence obtained in violation of the Fourth

Amendment.”); Tollett v. Henderson, 411 U.S. 258, 267 (1973)

(“[A] guilty plea represents a break in the chain of events

which has preceded it in the criminal process.”).

               In accordance with the dictates of Anders, we have

reviewed the entire record and have found no meritorious issues

that are outside the scope of the appeal waiver.                            We therefore

affirm    the    district        court’s    judgment     as    to     all    issues    not

encompassed by Francis’ valid waiver of his right to appeal his

conviction      and     sentence.         This   court     requires        that    counsel

inform Francis, in writing, of his right to petition the Supreme

Court    of    the     United    States    for   further      review.        If    Francis

requests that a petition be filed, but counsel believes that

                                             4
such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Francis.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the    materials    before

this court and argument would not aid the decisional process.


                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                      5